DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	The Examiner acknowledges receipt of the Amendments and Remarks filed on 06/24/2021. Currently Claims 1-5, 7-8, 11-14, 18, 20, and 23-25 are pending in this application. Claims 6, 9-10, 15-17, 19, and 21-22 are canceled. Claim 25 is new. Claim 1 is amended. Accordingly, Claims 1-5, 7-8, 11-14, 18, 20, and 23-25 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Non-Compliance
	Consideration of the claim amendment has been performed herein by the Examiner. However, it is noted on the record that Applicant failed to comply with the requirements of CFR 1.121 regarding the manner of making amendments in applications. The Applicant is hereby notified of the non-compliance of Claim 22.  According to CFR 1.121 (4) cancellation of a claim requires: 
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."

	Claim 22 indicates “cancelled” claim status, but contains text with line through it.  Accordingly, by issuance of the instant notice, Applicant is requested to amend the claim removing the text with line through. To expedite prosecution, the Examiner treats the claim as cancelled, and issues the Office Action herein in lieu of a non-compliance notice.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 was filed after the mailing date of the Office Action mailed on 03/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

New/Modified Rejections Necessitated by the Amendments Submitted on 06/24/21
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 11-14, 18, 20, and 23-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is rejected for indefiniteness for its recitation of “wherein a ratio of the first particles to the at least one polymer is in a range of 0.01-20 by weight”.  It is unclear whether the Applicant intended the dash to be a colon to indicate a ratio, or if the claim recitation is incomplete and omitting essential element/s that would indicate a weight range ratio of the particles to the polymer.  As such, the metes and bounds of the claim is unclear, and the claim is rejected.  All claims depending from Claim 1 are also rejected.
For the benefit of compact prosecution, the Examiner will interpret the “range of 0.01-20 by weight” to mean that the particles are present at an amount of 0.01-20% relative to the polymer amount of 80-99.99%.
Claim Interpretation
The Examiner will interpret the recitation of “wherein a porosity ratio of the first layers is more than 95% of volume voids” to mean the degree of porosity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 11-14, 18, 20 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biris, A. (US 2013/0304229 A1, Nov. 14, 2013) in view of Winterbottom et al. (US 9,107,751 B2, Aug. 18, 2015), hereinafter Winterbottom, as evidenced by Le Nihouannen et al. (Bone 36 (2005) 1086 - 1093), hereinafter Le Nihouannen. 
Applicant Claims
Applicant claims a composition and method for forming a biocompatible structure, comprising:
(a)	forming a layered structure having alternatively deposit of first layer (comprising 
(b)	treating the layered structure with the washing solvent to solve the first particles in the washing solvent, thereby removing the first particles from the layered structure and forming porosity at positions of the first particles therein, so as to form the biocompatible structure comprising the treated layered structure having the treated first layers of the at least one polymer and the porosity and the treated second layers of the second particles alternatively deposed on each other; 
- wherein the second particles comprise at least one of gold particles, gold nanoparticles, silver particles, silver nanoparticles, cobalt particles, cobalt nanoparticles, graphene, ceramic particles, ceramic nanoparticles, and hydrogels; 
- and wherein the first layers are formed by: 
dissolving the at least one polymer in a first solvent to form a first solution; 
forming a polymer film from the first solution, and treating the polymer film to obtain liquefied or plasticized polymer sheet or powder; 
mixing the polymer sheet or powder, and the first particles in the first solution to form a first mixture, wherein the first particles are insoluble in the first solvent; 
wherein the first particles are evenly distributed in the first mixture; and distributing the first mixture to form the first layers.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding Claims 1 and 13, Biris teaches a structure of, and a method of producing, a biocompatible structure for bone and tissue regeneration. The layered, porous design recited by Biris allows for neovascularization and the growth of cells necessary for tissue regeneration [0074]. The biocompatible structure is formed by dissolving a polyurethane polymer in methanol, adding hydroxyapatite (HAP) nanoparticles to form a uniformly distributed mixture, applying the mixture to a polytetrafluoroethylene (PTFE) surface to form a polymer film, cutting the polymer film into strips, stacking the strips with layers of bone particles disposed therebetween, coating the stacked strips and layers by the mixture and allowing it to dry, adding bone particles to the coating, and plasma treating the structure to form the biocompatible structure (Abstract), which reads on the instantly claimed biocompatible layered structure with first layer comprising at least one polymer and first particles, and a second player with second particles.  Biris also teaches the scaffold is formed by stacking the strips and layers of the bone-forming particles alternatively [0029].
The biocompatible structure includes multiple polymer layers stacked to have a predetermined shape, multiple bone particle layers disposed between each of two neighboring polymer layers of the multiple polymer layers, and a coating surrounding the polymer layers and bone particle layers [0044], reading on the feature instantly claimed that the layers are alternating and on the preamble “forming a biocompatible structure of controllable shape”. The biocompatible structure includes modified polymer layers, each having nanoparticles dispersed in a polymer matrix [0058]. 
Biris recites the use of bone particles and hydroxyapatite (HAP) nanoparticles in the biocompatible structure (Abstract), which reads on Claim 8 feature nano-hydroxyapatite, hydroxyapatite, bone particles, and ceramic particles, and Claim 18 feature hydroxyapatite (nHA), and/or bone particles, bone particles and ceramics. Further regarding Claims 8 and 18, Biris further recites the HAP nanoparticles is added to the first solution [0089], which reads on the “first mixture (or first layer of Claim 18) further comprises nano-hydroxyapatite (nHA) or hydroxyapatite with sizes of nanometers” as claimed.
The bone particle of Biris is disposed between layers, which read on the second particle, rendering obvious the ceramic particles (Abstract) in Claim 1 because ceramic particles can be made of calcium phosphate as evidenced by Le Nihouannen et al. describing calcium phosphate ceramics as being useful in bone reconstruction surgery (Abstract). 
Further regarding Claim 1, Biris teaches the step for forming the first layer of the biocompatible structure, comprising dissolving the polymer in a solvent to form a first solution ([0090]-[0091]), then HAP nanoparticles (or referred as first-tissue forming material) are added to the first solution to form a second solution, which is then applied to a surface to form a polymer film on the surface ([0089], [0096], [0102]). In order for the entire structure to stay together, methanol or other solvent of the polymer is added to liq-uefy the polymer film ([108], [124]), such that the bone particles can be trapped in the polymer layers, and the particles are dispersed in the polymer film (patented Claim 1). 
Regarding Claims 2, 14, 23 and 24, Biris teaches the use of biodegradable polymers to form the polymer matrix including polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide) (PLGA), poly(e-caprolactone), polydioxanone, polyanhydride, trimethylene carbonate, poly(P-hydroxybutyrate), poly(g-ethyl glutamate), poly( desaminotyrosy 1-tyrosine-hexy 1 ester (DTH)iminocarbonate), poly(bisphenol A iminocarbonate), poly( ortho ester), 
Regarding Claim 7, Biris teaches the polyurethane polymer has water uptake in the range of 30-90%, which is within the claimed range of ratio for polymer to solvent of 0.0001-99.999%. 
Regarding Claim 11 and 20, Biris recites the biocompatible structure can include a third tissue forming material wherein the tissue forming material includes bioactive material and cells, and wherein the bioactive materials include at least one of proteins, enzymes, growth factors, amino acids, bone morphogenic proteins, platelet derived growth factors, and vascular endothelial growth factors [0018] and drugs [0069].
Regarding Claim 12, Biris teaches that by alternatively disposing the strips and the bond particle layers, a three-dimensional scaffold is formed with a predetermined shape and size [0123]. Biris further teaches that the biocompatible structure 100 can also be formed in situ, for example, a first polymer layer is air sprayed at an implant site, a first layer of bone particles is then added to the polymer layer and deposits on the polymer layer, then a second polymer layer is airsprayed on the first bone particle layer, followed by adding a second layer of bone particles [0116]. Biris also recites the use of 3D computer axial tomography scan (CAT) of a patient, and emailing the CAT scan file to a manufacturer for building of the structure [0017]. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Biris does not expressly teach the ratio of first particles to the at least one polymer is in a range of 0.01-20 by weight. 
Regarding the porosity of the first layers, Biris recites that an ideal biodegradable polymer layer for medical applications typically has adequate mechanical properties to match the application, may be fully metabolized once it degrades, etc. The polymer degradation is accelerated by many factors including greater porosity. However, Biris does not teach a porosity ratio of the first layers is more than 95% of volume voids.
While Biris does not expressly teach the second particles comprise at least one of gold particles, gold nanoparticles, silver particles, silver nanoparticles, cobalt particles, cobalt nanoparticles, graphene, ceramic particles, ceramic nanoparticles, and hydrogels, Biris teaches bone particles which would read on the ceramic particles as evidenced by Le Nihouannen (vide supra). 
Biris does not explicitly teach the step (b) of treating the layered structure with the washing solvent to solve the first particles in the washing solvent, thereby removing the first particles from the layered structure and forming porosity at positions of the first particles therein, so as to form the biocompatible structure comprising the treated layered structure with the porosity, as recited in Claim 1, and as such, Biris does not explicitly teach the same layered biocompatible structure has porosity formed from washing washable particles from the first layer at the position of the washable particles, as recited in Claims 1, and 13. However, while Biris does not expressly teach the first particle creating porosity, Biris does teach that the nanoparticles of hydroxyapatites, tricalcium phosphates, mixed calcium phosphates, and bone particles [0014]-[0016], reading on Claim 1 element of the second particles. Therefore, the calcium phosphate or bone particles of Biris read on the second particles such as ceramic particles and ceramic nanoparticles.
Biris teaches that a polymer is dissolved in a solvent to form a first solution, HAP nanoparticles are added to the first solution to form a second solution, which is then applied to a surface to form a polymer film on the surface [0089], and solvent is added to superficially liquefy the polymer layers. However, Biris does not expressly teach forming a polymer film from the first solution; and treating the polymer film to obtain liquefied or plasticized polymer sheet or powder, mixing the liquefied or plasticized polymer sheet or powder, and the first particles in the first solution to form a first mixture; and distributing the first mixture to form the first layers.
Biris does not teach first particles comprising one of sodium chloride crystals, sugar crystals, baking soda crystals, powders, polymers, hydrogels, and gels in Claim 3 and be in the size of the claimed range of 1 µm to 5 mm in Claim 4.
Winterbottom cures the deficiencies of Biris. 
Winterbottom is in the field of injectable and moldable bone substitute materials and teaches the method of preparing an osteoimplant composite comprising of inorganic particles, a bone substitute material, a bone-derived material, or combination thereof; a polymer material with which the particles are combined.  Winterbottom exemplifies the preparation of bone fibers and polycaprolactone (PCL) composites where the composites comprise 20% - 50% PCL, and 50-80% bone fibers (Example 4).  Winterbottom recites that the desired proportion of polymer to particles may depend on factors such as the injection site, the shape and size of the particles, how evenly the polymer is distributed among the particles, desired flowability etc. and relays that the desired proportion of particles may be determined by the desired biological and mechanical properties of the injected material, taking into account the viscosity of the composite (Col. 24, lines 24-46). Winterbottom teaches techniques such as heating and using a solvent to make the polymer formable, or adding a solvent to the resulting composite so that the composite becomes moldable for injection into an implantation site (Col. 22, lines 2-51; Col. 2, lines 43-50; Claim 22). Particles may be mixed or folded into a polymer softened by heat or a solvent. Plasticizers may also be added to polymers to soften them (Col. 30, lines19-33; Claim 10; Examples 1 and 5).
Winterbottom teaches that the composite osteoimplant can further comprise a porogen, which dissolves and/or degrades after implantation of the composite osteoimplant leaving a pore (Claims 12-13). The pores created by the porogen improve the osteoinductivity or osteoconductivity of the composite by providing holes for cells such as osteoblasts, osteoclasts, fibroblasts, etc., and provide the composite with biological in growth capacity. Pores in the composite may also provide for easier degradation of the composite as bone is formed and/or remodeled (Col. 33, lines 27-34). In certain embodiments, the porogen may also be leached out of the composite before implantation, providing porosity during manufacture (Col. 31, lines 44-45; Col. 32, lines 51-62). The porogens are typically water soluble such as salts, sugars, natural or synthetic polymers, etc. (Col. 10, lines 24-51), rendering obvious the feature of first particles instantly claimed in the claim set, and the features of Claim 3.  The porogens Claim 4. The amount of porogen may vary in the composite from 1% to 80% by weight (Col. 33, lines 21-25. Thus, Winterbottom renders obvious the instantly claimed ranges of porogen to polymer ratio in Claims 1 and 5. 
Winterbottom teaches the preparation of a composite of 50:50 mixture of polycaprolactone and bone fibers, with 10% polyethylene glycol (PEG) (10,000 Da) plasticizer (Col. 31, lines 11-23; Example 1), produced by first melting the PEG and then adding the bone particles. The polycaprolactone was then melted and the composite hand-mixed until uniform. Thus one layer (first layer) comprising one polymer and particles are prepared, rendering obvious the feature of forming a polymer film from the first solution, treating the polymer with plasticizer, and mixing with first particles to form the first mixture. If porogens are added, it is expected to be evenly distributed in the mixture too. 
Regarding the porosity, Winterbottom recites that the composite may have a porosity of more than about 50%, more than about 60%, more than about 70%, more than about 80%, or more than about 90%, rendering obvious Claim 25. A highly porous composite provides the advantage of having more extensive cellular and tissue in-growth into the composite, more continuous supply of nutrients, more thorough infiltration of therapeutics, etc. Furthermore, the porosity of the composite may be used to load the composite with biologically active agents such as drugs, small molecules, cells, peptides, polynucleotides, growth factors, osteogenic factors, etc., for delivery at the implant site (Col. 32, lines 17-41). 
Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)	

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Biris with that of Winterbottom and obtain a method of making a layered biocompatible structure comprising the solvable porogens as first particles in the polymer film per the teaching of Winterbottom, and use the bone particles of Biris and Winterbottom as second particles and as additional particles in the first mixture as instantly claimed. Per the teaching of Biris and Winterbottom, the bone-forming particles would read on the instantly claimed second particles. One would have been motivated to create the first layers with evenly distributed with greater than 90%, for example 95%, degree of porosity because Winterbottom has taught that the pores created by the washed porogen would facilitate the invasion of cells and promote the organized growth of incoming cells and tissue (Col. 31, lines 50-53). Furthermore, Biris comprehends that greater porosity is ideal, and Winterbottom teaches composites may have a porosity of more than about 90%, recognizing the multiple advantages of highly porous composites.
Regarding the instantly claimed ratios of first particles (porogen) to the at least one polymer, a skilled artisan would deduce the weight ratio of the polymer to porogen depending prima facie case of obviousness exists. See MPEP 2144.05. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant argues the rejection over the cited references Biris, Yang, and Velev, as they do not teach or suggest each and every limitations recited in amended Claim 1 (See Remarks, p. 8, 2nd to last paragraph). Biris fails to teach or suggest limitations of Claim 1; Yang and Velev do not cure the deficiency of Biris; Biris’ nanoparticles cannot be removed, therefore there is no suggestion or motivation to modify the structure of Biris to remove the nanoparticles from the structure. Applicant argues that Yang’s structure are not a structure of two-types of layers (first layers including a polymer and first particles and second layers) alternatively disposed on each other, as recited in instant claim 1, and secondly, Yang’s layer does not render obvious the feature of the particles being evenly distributed in the first layer, as recited in instant claim 1. Applicant also asserts that Velev teaches colloidal crystals as templates to yield materials with ordered pores, and is in a distinctly different field. Velev’s ordered pores which are different 
Applicant’s arguments have been considered but are moot because the amendments necessitated the modified rejection herein, which does not rely on Yang and Velev, as applied in the prior rejection of record, for any teaching or matter specifically challenged in the argument.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616